Citation Nr: 0023848	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  94-28 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Evaluation of service-connected right carpal tunnel syndrome, 
currently rated as 10 percent disabling.

Evaluation of service-connected left carpal tunnel syndrome, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 1967 
and from January 1991 to September 1991, with additional 
periods of active duty for training.

This appeal arises from a December 1993 rating decision of 
the San Juan, Puerto Rico, Regional Office (RO) that awarded 
service connection for right and left carpal tunnel syndrome, 
each of which was rated as noncompensably disabling.  In 
February 2000, the RO awarded a 10 percent rating for right 
carpal tunnel syndrome and 10 percent rating for left carpal 
tunnel syndrome.  The veteran continues to express 
disagreement with the assigned rating.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) (on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.)


FINDINGS OF FACT

1.  Service connection has been established for carpal tunnel 
syndrome of the right hand and of the left hand.

2.  The veteran has been diagnosed with mild carpal tunnel 
syndrome on the left and moderately severe carpal tunnel 
syndrome on the right 

3.  The veteran states that he is currently suffering cramps 
and pains in his hands that continue to become acute.
 

CONCLUSIONS OF LAW

1.  The claim for an increased evaluation for service-
connected carpal tunnel syndrome of the right hand is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5215, 4.124a, Diagnostic Code 8515 
(1999); Colayong v. West, 12 Vet. App. 524, 532 (1999);  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  

2.  The claim for an increased evaluation for service-
connected carpal tunnel syndrome of the right hand is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5215, 4.124a, Diagnostic Code 8515 
(1999); Colayong v. West, 12 Vet. App. 524, 532 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals (Board) must first determine 
whether the veteran's rating evaluation claim is well 
grounded.  Under 38 U.S.C. § 5107(a) (West 1991), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have submitted well grounded (i.e., 
plausible) claims.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  The threshold question is whether a claimant has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  If 
a claimant meets this threshold requirement, VA's duty to 
assist in developing the facts pertinent to the claim under 
38 U.S.C.A. § 5107 is triggered.  Indeed, VA cannot assist a 
claimant in developing a claim that is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded (i.e., plausible).  In 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  A claim for an increased rating is "is 
generally well grounded under 38 U.S.C.A. § 5107(a) when a 
claimant indicates that a service-connected disability has 
increased in severity."  Colayong v. West, 12 Vet. App. 524, 
532 (1999); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992). 

The Board finds that the veteran's claims for higher 
evaluations are well grounded on the basis of his statements 
in letters and in medical records about the severity of his 
disability, including his complaints of pain.  Specifically, 
in his substantive appeal to the Board, the veteran writes 
that his hand cramps and pain continue to become more acute. 


ORDER

The claim for an increased evaluation for service-connected 
carpal tunnel syndrome of the right hand is well grounded.  
The claim for an increased evaluation for service-connected 
carpal tunnel syndrome of the left hand is well grounded.  To 
this extent only, the appeal is granted.


REMAND

Because the claims for increased evaluations for service-
connected carpal tunnel syndrome of the left hand and of the 
left hand are well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claims.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran's service-connected bilateral carpal tunnel 
syndrome is evaluated for compensation purposes under VA's 
Schedule for Rating Disabilities (Schedule) under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5215 (1999).  Additionally, due 
to the involvement of his median nerve, the veteran's 
bilateral hand condition is also evaluated under 38 C.F.R. 
§ 4.124a, DC 8515 (1999).  

The veteran's bilateral carpal tunnel syndrome is currently 
rated as 10 percent disabling on the left and 10 percent 
disabling on the right.  Under DC 5215, the maximum allowable 
rating is 10 percent for the minor wrist and 10 percent for 
the major wrist.  Therefore, under this diagnostic code, the 
veteran is already receiving the maximum allowable rating for 
each of his hands.  

Under DC 8515, mild paralysis of the median nerve warrants a 
10 percent rating, while moderate paralysis warrants a 30 
percent rating.  Severe paralysis of the median nerve 
warrants a 50 percent rating.  Finally, complete paralysis 
warrants a 70 percent rating.  In cases of complete 
paralysis, the Schedule involves the following circumstances:  
the hand is inclined to the ulnar side; the index and middle 
fingers are more extended than normally; there is 
considerable atrophy of the muscles of the thenar eminence; 
the thumb is in the plane of the hand (ape hand); pronation 
is incomplete and defective; flexion of the index finger is 
absent, and flexion of the middle finger is feeble; a fist 
cannot be made, and index and middle fingers remain extended; 
the distal phalanx of the thumb cannot be flexed; opposition 
and abduction of the thumb are defective at right angles to 
the palm; flexion of the wrist is weakened; and there is pain 
with trophic disturbances.  

In his substantive appeal to the Board, the veteran refers to 
treatment by a physician, Dr. Rodriguez Colon.  While the 
veteran has submitted a copy of a letter from Dr. Colon 
discussing osteoarthritis of the right shoulder, the veteran 
has also indicated that this physician has been treating him 
for the pain in his extremities.  Records of this treatment 
have not yet been associated with the veteran's claims 
folder, and the RO must therefore seek to obtain any relevant 
records from Dr. Colon.

The Board notes that the veteran is also being evaluated for 
his bilateral carpal tunnel syndrome under the provisions 
relating to paralysis of the median nerve, 38 C.F.R. 
§ 4.124a, DC 8515 (1999).  On remand, if necessary in its 
readjudication of the veteran's claims, the RO should discuss 
any issues that may arise from the pyramiding of benefits.  
See 38 C.F.R. § 4.14 (1999).  The RO should also consider the 
appropriateness of separate ratings for separate periods of 
time based on the facts found (i.e., "staged ratings").  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999)

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his increased evaluation 
claims and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

The RO must request that the veteran 
complete the necessary authorization 
forms and must then seek to obtain 
copies of all treatment records from Dr. 
Rodriguez Colon relating to treatment of 
the veteran's bilateral carpal tunnel 
syndrome.  

Upon remand, the veteran will be free to submit additional 
evidence.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) 
(1999); Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The Board 
notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268, 272 
(1998).

Following completion of the above development, the RO should 
then review the entire evidentiary record in order to 
determine (1) if a rating higher than the 10 percent 
currently in effect for service-connected carpal tunnel 
syndrome of the left hand may be granted; and (2) if a rating 
higher than the 10 percent currently in effect for service-
connected carpal tunnel syndrome of the right hand may be 
granted.  The RO is again cautioned to consider any possible 
implications of the rule against pyramiding of benefits in 
its readjudication on remand.  See 38 C.F.R. § 4.14 (1999).  
The RO should also consider the appropriateness of separate 
ratings for separate periods of time based on the facts found 
(i.e., "staged ratings").  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If the decision remains adverse to the 
veteran, he and his representative should be furnished with a 
supplemental statement of the case.  The case should 
thereafter be returned to the Board for further review, as 
appropriate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).

 
		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 



